DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8-9 and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the naturally-derived nitrite composition" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 5 depends from claim 1, which only recites “a natural nitrite”.
Claim 8 recites “the method of claim 6”, however, claim 6 is directed towards a composition and not a method. Therefore, it is not clear if claim 8 is a composition claim 
Claim 8 recites the limitation "the plant source" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 8 depends from claim 7 (for purposes of examination as stated above), which only recites “a vegetable source”.
Claim 13 is indefinite as it is directed towards a system without setting forth what the system actually comprises. Claim 13 recites “a system for curing meat comprising using a plant-based nitrite composition…”. Claim 13 clearly sets forth “using” the system, however, it is not clear what is actually part of the system to be able to use it. Therefore, claim 13 is indefinite as it is not clear what physical components make up the system.
Claim 14 recites the limitation "the plant source" in line 1.  There is insufficient antecedent basis for this limitation in the claim as there is no previous recitation of a plant source in claim 13 to which it depends. 
Claims 9 and 15-17 are included as they depend from claims 8 and 13.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Husgen et al (US 2008/0305213 A1; Dec. 11, 2008).
Regarding claim 1, Husgen discloses a composition for curing meat, wherein the composition comprises a natural nitrite in an amount sufficient to cure meat, wherein the nitrite has been reduced from a plant nitrate source ([0006]-[0008], [0013], [0019]-[0024]).
While Husgen discloses that the nitrite is reduced from a plant nitrate source ([0013]), Husgen fails to teach that the nitrite is electrochemically-reduced. 
However, the examiner notes that such limitation is a product-by-process limitation. As stated in MPEP 2113: Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
In the instant case, the product of the prior art is the same as the instant invention, a composition comprising a nitrite reduced from a plant nitrate source, and 
Therefore, Husgen discloses a composition comprising a natural nitrite in an amount sufficient to cure meat. 
Regarding claim 2, Husgen discloses that the plant source is a vegetable or leafy plant that contains nitrate ([0008]).
Regarding claim 3, Husgen teaches that the vegetable or leafy plant can be celery, cabbage or lettuce ([0008]).
Regarding claim 4, Husgen further teaches that the meat can include all red meats, pork, poultry, fish, and wildgame ([0007]).
Regarding claim 5, Husgen discloses that the nitrite composition cures a meat product. As described above, Husgen discloses the curing composition comprising the same ingredients as claimed and therefore it would be “capable of” achieving the same or improved results when compared to the results of an equivalent dosage of a synthetic nitrite. 
The instant claim uses functional language to recite what the composition does rather than what it is. As the composition of the prior art is the same as the instant invention, it would be capable of performing the claimed function. 
Furthermore, Husgen teaches that the natural nitrite composition achieves the same or improved results when compared to the results of an equivalent dosage of another nitrite curing composition (the nitrite control gives the same yield as the natural curing agent, see [0051] and [0058]).
Regarding claim 6, Husgen further teaches that the curing agent can be liquid or dry ([0008] and [0050]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Husgen et al (US 2008/0305213 A1; Dec. 11, 2008) in view of Eisen et al (EP 0713928 A1; 1996).
Regarding claim 1, Husgen discloses a composition for curing meat, wherein the composition comprises a natural nitrite in an amount sufficient to cure meat, wherein the nitrite has been reduced from a plant nitrate source ([0006]-[0008], [0013], [0019]-[0024]).
While Husgen discloses that the nitrite is reduced from a plant nitrate source ([0013]), Husgen fails to teach that the nitrite is electrochemically-reduced. 
As stated above in the 102 rejection, the examiner notes that such limitation is a product-by-process limitation. 
However, alternatively, Eisen discloses a method of electrochemically reducing nitrate to form nitrite. Eisen discloses that such method of electrochemical reduction produces nitrite in a much higher yield and at a lower cost than usual (Derwent Abstract).
It would have been obvious to one of ordinary skill in the art to reduce the nitrate to nitrite in Husgen by electrochemical reduction as taught by Eisen. Doing so would yield the predictable result of producing a higher yield of nitrite at a lower cost as taught 
Regarding claim 2, Husgen discloses that the plant source is a vegetable or leafy plant that contains nitrate ([0008]).
Regarding claim 3, Husgen teaches that the vegetable or leafy plant can be celery, cabbage or lettuce ([0008]).
Regarding claim 4, Husgen further teaches that the meat can include all red meats, pork, poultry, fish, and wildgame ([0007]).
Regarding claim 5, Husgen discloses that the nitrite composition cures a meat product. As described above, Husgen discloses the curing composition comprising the same ingredients as claimed and therefore it would be “capable of” achieving the same or improved results when compared to the results of an equivalent dosage of a synthetic nitrite. 
The instant claim uses functional language to recite what the composition does rather than what it is. As the composition of the prior art is the same as the instant invention, it would be capable of performing the claimed function. 
Furthermore, Husgen teaches that the natural nitrite composition achieves the same or improved results when compared to the results of an equivalent dosage of another nitrite curing composition (the nitrite control gives the same yield as the natural curing agent, see [0051] and [0058]).
Regarding claim 6, Husgen further teaches that the curing agent can be liquid or dry ([0008] and [0050]).
Regarding claim 7, Husgen discloses a method for curing meat by applying a natural nitrite to a meat product in an amount sufficient to cure meat, wherein the nitrite has been reduced from a plant nitrate source ([0006]-[0008], [0013], [0019]-[0024]).

Eisen discloses a method of electrochemically reducing nitrate to form nitrite. Eisen discloses that such method of electrochemical reduction produces nitrite in a much higher yield and at a lower cost than usual (Derwent Abstract).
It would have been obvious to one of ordinary skill in the art to reduce the nitrate to nitrite in Husgen by electrochemical reduction as taught by Eisen. Doing so would yield the predictable result of producing a higher yield of nitrite at a lower cost as taught by Eisen. As Husgen already discloses that the nitrate obtained from a plant source is reduced to form nitrite, it would have been obvious to use electrochemical reduction to obtain nitrite from nitrate for the same reasons as stated above and as taught by Eisen. 
Regarding claim 8, Husgen discloses that the plant source is a vegetable or leafy plant that contains nitrate ([0008]).
Regarding claim 9, Husgen teaches that the vegetable or leafy plant can be celery, cabbage or lettuce ([0008]).
Regarding claim 10, Husgen further teaches that the meat can include all red meats, pork, poultry, fish, and wildgame ([0007]).
Regarding claim 11, Husgen discloses that the nitrite composition cures a meat product. As described above, Husgen discloses the curing composition comprising the same ingredients as claimed and therefore it would be “capable of” achieving the same or improved results when compared to the results of an equivalent dosage of a synthetic nitrite. 

Furthermore, Husgen teaches that the natural nitrite composition achieves the same or improved results when compared to the results of an equivalent dosage of another nitrite curing composition (the nitrite control gives the same yield as the natural curing agent, see [0051] and [0058]).
Regarding claim 12, Husgen further teaches that the curing agent can be liquid or dry ([0008] and [0050]).
Regarding claim 13, Husgen discloses a system for curing meat by using a natural nitrite prepared from a vegetable extract and applying the natural nitrite to a meat product in an amount sufficient to cure meat. Husgen discloses that the nitrite has been reduced from a plant nitrate source ([0006]-[0008], [0013], [0019]-[0024]).
While Husgen discloses that the nitrite is reduced from a plant nitrate source ([0013]), Husgen fails to teach that the nitrite is electrochemically-reduced. 
Eisen discloses a method of electrochemically reducing nitrate to form nitrite. Eisen discloses that such method of electrochemical reduction produces nitrite in a much higher yield and at a lower cost than usual (Derwent Abstract).
It would have been obvious to one of ordinary skill in the art to reduce the nitrate to nitrite in Husgen by electrochemical reduction as taught by Eisen. Doing so would yield the predictable result of producing a higher yield of nitrite at a lower cost as taught by Eisen. As Husgen already discloses that the nitrate obtained from a plant source is reduced to form nitrite, it would have been obvious to use electrochemical reduction to obtain nitrite from nitrate for the same reasons as stated above and as taught by Eisen. 
With respect to the effectiveness of the nitrite composition, as stated above, Husgen discloses a system comprising a natural nitrite used for curing meat, which is the same as claimed. 

Regarding claim 14, Husgen discloses that the plant source is a vegetable or leafy plant that contains nitrate ([0008]).
Regarding claim 15, Husgen teaches that the vegetable or leafy plant can be celery, cabbage or lettuce ([0008]).
Regarding claim 16, Husgen further teaches that the meat can include all red meats, pork, poultry, fish, and wildgame ([0007]).
Regarding claim 17, Husgen further teaches that the curing agent can be liquid or dry ([0008] and [0050]).



Conclusion

No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/STEPHANIE A COX/Examiner, Art Unit 1791